Justice PLEICONES.
I concur in the result but would adopt the following procedure should this circumstance arise again.
This case requires us to determine the appropriate procedure when the Department of Corrections seeks to increase an inmate’s sentence based upon the Department’s determination that it has misinterpreted that sentence. In my opinion, the onus for upward recalculations of sentences must be placed on the Department and not on the inmate, and the interpretation of the unclear sentence must be made by a judicial officer and not by an executive agency.5 I would therefore hold that when the Department proposes to reinterpret a sentence in a manner that would increase the time an inmate must serve, the Department must notify the inmate of the proposed change and of his right to judicial interpretation of the sentence. If the inmate does not agree to the Department’s proposed reinterpretation, then I would require the Department to bring a declaratory judgment action in the Court of General Sessions. See S.C.Code Ann. § 15-53-20 (2005); compare In re Shaquille O’Neal B., 385 S.C. 243, 684 S.E.2d 549 (2009).
Further, this record reflects the increase in respondent’s sentence was initiated by an ex parte communication between a Department employee and a solicitor which led to ex parte communications with respondent’s sentencing judge. Moreover, based upon the Department’s general counsel’s letter, this case does not appear to represent an isolated instance of such contacts. I believe we must clearly and unequivocally end this practice which serves to undermine confidence in the fairness of our system.

. The exercise of sentencing authority by the Department would violate the separation of powers doctrine. State v. Archie, 322 S.C. 135, 470 S.E.2d 380 (Ct.App.1996).